Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s amendment filed on 04/18/2022 has been fully considered and made of record.  As such, the objection to the title, abstract and rejection of claims 1-8 under 112, second paragraph have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Ginensky on 04/27/2022.

The application has been amended as follows: 
CLAIMS:

Claim 2 is cancelled.

1. (Currently Amended) A process for mounting an elastic hinge on eyeglass frames,
wherein the elastic hinge comprises:
- a first pivot element, which is mechanically associable with a first component of an
eyeglass frame, and is provided with an elastic device susceptible of housing in a seat
associated with said first component, said elastic device comprising:
- at least one carriage, which is slidably movable in said seat along a slide
direction (Y), and is provided, at an external end of the carriage, with at least one
head portion projecting from said seat and provided with a corresponding first
through hole which is extended passing between two lateral faces of said head
portion along a transverse axis (X) and has a circular shape;
- at least one spring, exerting an elastic force on said carriage in order to
elastically force said carriage towards an interior of said seat;
- a second pivot element, mechanically associable with a second component of the
eyeglass frame and comprising at least two shoulders provided with second holes and
delimiting at least one slit between said at least two shoulders in which said head
portion is inserted;
- a hinge pin engaged in the first through hole of the head portion of said first pivot
element and in the second holes of the shoulders of said second pivot element in order to rotatably couple together said first pivot element and said second pivot element; wherein said hinge pin comprises a head, and a stem which is provided with a first end connected to the head, and with a second free end opposite the first end;
wherein the head portion comprises at least one slide surface, which is extended
towards the external end on at least one lateral face of the two lateral faces of said head
portion, said lateral face directed towards the head of said hinge pin, said slide surface
covering at least one area adjacent to said first through hole and extended in a tilted
manner towards said first through hole;
wherein said slide surface is extended on the lateral face, starting from said first
through hole, in an asymmetric manner with respect to [[the]] said transverse axis (X) of said first through hole, is extended between a rear edge, which is delimited by said first through hole, and a front edge directed towards said external end, and said slide surface is extended, between said rear edge and said front edge, along a longer main extension directed towards said external end and parallel to [[the]] said slide direction (Y) of said carriage; said transverse axis (X) of said first through hole;
wherein the process comprises:
- fixing said first pivot element to said first component of the eyeglass frame, so that said elastic device is housed in the seat of said first component and said head portion is at least partially extended outside said seat;
- fixing said second pivot element to said second component of the eyeglass frame;
- inserting said head portion in said slit defined between said shoulders, in order to place in succession said first through hole with said second holes, wherein [[the]] said first through hole and said second holes are offset from each other with an offset (D); wherein said slide surface is extended in direction of said external end for a length (L) orthogonal to said transverse axis (X) and equal to or greater than said offset (D);
- engaging said hinge pin in the first through hole of said head portion and the second
holes of said shoulders, wherein the second free end of the stem of said hinge pin acts in abutment against the slide surface of the lateral face of said head portion, wherein said hinge pin exerts an insertion force on said slide surface which breaks down said insertion force into at least one force component which overcomes the elastic force exerted by said spring on said carriage, forcing said carriage to slide in said seat, along [[a]] said slide direction (Y), until the first through hole of said head portion is aligned with the second holes of the shoulders.

4. (Currently Amended) The process of claim 1, wherein 
said length (L) is greater than 1/5 of the diameter of said first through hole.



The above changes to claims 1 and 4 are mainly made to prevent any potential antecedent basis issues and cancelling of claim 2 is made to prevent having any potential duplicate claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or fairly suggest a process for mounting an elastic hinge on an eyeglass frame having the claimed structure including first hole and second holes having an offset distance, wherein the second free end of the stem of said hinge pin inserted in the holes acts in abutment against the slide surface of the lateral face of said head portion, and wherein said hinge pin exerts an insertion force on said slide surface which breaks down said insertion force into at least one force component which overcomes the elastic force exerted by said spring on said carriage, forcing said carriage to slide in said seat, along said slide direction (Y), until the first through hole of said head portion is aligned with the second holes of the shoulders, in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/03/2022